As filed with the Securities and Exchange Commission on September8, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21079 Hatteras Alternative Mutual Funds Trust (Formerly AIP Alternative Strategies Funds) (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. Semi-Annual Report JUNE 30, 2014 Hatteras Alpha Hedged Strategies Fund Hatteras Long/Short Equity Fund Hatteras Long/Short Debt Fund Hatteras Managed Futures Strategies Fund Hatteras Hedged Strategies Fund Hatteras Alternative Mutual Funds Trust For the period ended June 30, 2014 Table of Contents Allocation of Portfolio Assets 1-5 Schedules of Investments 6-10 Statements of Assets and Liabilities 12-13 Statements of Operations 14-15 Statements of Changes in Net Assets 16-22 Notes to Financial Statements 23-78 Expense Example 79-81 Hatteras Alternative Mutual Funds Trust Hatteras Alpha Hedged Strategies Fund Hatteras Long/Short Equity Fund Hatteras Long/Short Debt Fund Hatteras Managed Futures Strategies Fund Hatteras Hedged Strategies Fund Financial Statements For the period ended June 30, 2014 hatteras alternative mutual funds trust Hatteras Alpha Hedged Strategies Fund *Allocation of Portfolio Assets — June 30, 2014 (Unaudited) *Percentages are stated as a percentage of total investments. one hatteras alternative mutual funds trust Hatteras long/Short Equity Fund *Allocation of Portfolio Assets — June 30, 2014 (Unaudited) *Percentages are stated as a percentage of total investments. two hatteras alternative mutual funds trust Hatteras Long/Short Debt Fund *Allocation of Portfolio Assets — June 30, 2014 (Unaudited) *Percentages are stated as a percentage of total investments. three hatteras alternative mutual funds trust Hatteras Managed Futures Strategies Fund *Allocation of Portfolio Assets — June 30, 2014 (Unaudited) * Percentages are stated as a percentage of total investments. four hatteras alternative mutual funds trust Hatteras Hedged Strategies Fund *Allocation of Portfolio Assets— June 30, 2014 (Unaudited) *Percentages are stated as a percentage of total investments. five hatteras alternative mutual funds trust hatteras alpha hedged strategies fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value Underlying Funds Trust — 99.7% Event Drivena,b $ Long/Short Equitya,b Managed Futures Strategiesa,b Market Neutrala,b Relative Value — Long/Short Debta,b Total Underlying Funds Trust (Cost $543,531,161) $ Money Market Funds — 0.2% Invesco Advisers, Inc. STIT — Liquid Assets Portfolio — Institutional Class, 0.06%c Total Money Market Funds (Cost $1,114,497) Total Investments (Cost $544,645,658) — 99.9% Other Assets in Excess of Liabilities — 0.1% Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — Non-income producing. b — Affiliated issuer. Please refer to Note 3 of the Notes to Schedules of Investments. c — Rate shown is the seven day yield as of June 30, 2014. The accompanying notes are an integral part of these Schedules of Investments. six hatteras alternative mutual funds trust hatteras long/short equity fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value Underlying Funds Trust — 99.5% Long/Short Equitya,b $ Total Underlying Funds Trust (Cost $33,167,659) $ Money Market Funds — 0.6% Invesco Advisers, Inc. STIT — Liquid Assets Portfolio — Institutional Class, 0.06%c Total Money Market Funds (Cost $242,034) Total Investments (Cost $33,409,693) — 100.1% Liabilities in Excess of Other Assets — (0.1%) ) Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — Non-income producing. b — Affiliated issuer. Please refer to Note 3 of the Notes to Schedules of Investments. c — Variable Rate Security. Rate shown is the seven day yield as of June 30, 2014. The accompanying notes are an integral part of these Schedules of Investments. seven hatteras alternative mutual funds trust hatteras long/short debt fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value Underlying Funds Trust — 99.7% Relative Value — Long Short Debta,b $ Total Underlying Funds Trust (Cost $597,419,572) $ Money Market Funds — 0.0% Invesco Advisers, Inc. STIT — Liquid Assets Portfolio — Institutional Class, 0.06%c Total Money Market Funds (Cost $199) Total Investments (Cost $597,419,771) — 99.7% Other Assets in Excess of Liabilities — 0.3% Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — Non-income producing. b — Affiliated issuer. Please refer to Note 3 of the Notes to Schedules of Investments. c — Rate shown is the seven day yield as of June 30, 2014. The accompanying notes are an integral part of these Schedules of Investments. eight hatteras alternative mutual funds trust hatteras managed futures strategies fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value Underlying Funds Trust — 95.8% Managed Futures Strategiesa,b $ Total Underlying Funds Trust (Cost $420,748) $ Money Market Funds — 1.5% Invesco Advisers, Inc. STIT — Liquid Assets Portfolio — Institutional Class, 0.06%c Total Money Market Funds (Cost $6,406) Total Investments (Cost $427,154) — 97.3% Other Assets in Excess of Liabilities — 2.7% Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — Non-income producing. b — Affiliated issuer. Please refer to Note 3 of the Notes to Schedules of Investments. c — Variable Rate Security. Rate shown is the seven day yield as of June 30, 2014. The accompanying notes are an integral part of these Schedules of Investments. nine hatteras alternative mutual funds trust hatteras hedged strategies fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value Underlying Funds Trust — 99.9% Event Drivena,b $ Long/Short Equitya,b Market Neutrala,b Relative Value — Long/Short Debta,b Total Underlying Funds Trust (Cost $308,396,171) $ Money Market Funds — 0.0% Invesco Advisers, Inc. STIT — Liquid Assets Portfolio — Institutional Class, 0.06%c Total Money Market Funds (Cost $445) Total Investments (Cost $308,396,616) — 99.9% Other Assets in Excess of Liabilities — 0.1% Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — Non-income producing. b — Affiliated issuer. Please refer to Note 3 of the Notes to Schedules of Investments. c — Variable Rate Security. Rate shown is the seven day yield as of June 30, 2014. The accompanying notes are an integral part of these Schedules of Investments. ten [THIS PAGE INTENTIONALLY LEFT BLANK] hatteras alternative mutual funds Statements of Assets and Liabilities June30, 2014 (Unaudited) Assets: Investments in affiliated Portfolios, at fair value (cost $543,531,161, $33,167,659, $597,419,572, $420,748, $308,396,171) Investments in unaffiliated securities, at fair value (cost $1,114,497, $242,034, $199, $6,406, $445) Receivable for investments sold Receivable for Fund shares issued Dividends and interest receivable Total Assets Liabilities: Short-term borrowing on credit facility Payable for Fund shares redeemed Payable for investments in affiliated Portfolios Accrued interest expense Accrued management fee Accrued distribution fee Accrued shareholder servicing fee Accrued operating services fee Total Liabilities Net Assets Net Assets Consist of: Shares of beneficial interest Undistributed net investment income (loss) Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) on Investments Total Net Assets No Load Shares Net assets Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share ClassA Shares Net assets Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value and redemption price per share Maximum offering price per share ($11.67 divided by 0.9525, $10.44 divided by 0.9525, $9.75 divided by 0.9525, $7.13 divided by 0.9525) ClassC Shares Net assets Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share Institutional ClassShares Net assets Shares outstanding (unlimited shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share The accompanying notes are an integral part of these financial statements. twelve hatteras alternative mutual funds Statements of Assets and Liabilities (continued) June30, 2014 (Unaudited) Long/Short Long/Short Managed Alpha Equity Debt Futures Hedged $ — 33 18 5 — 49 — 1 — — — 63 — $ (3,444,714 ) (87,978 ) (10,388,418 ) (1,240 ) (393,128 ) (57,386,913 ) (42,450 ) (4,073 ) (654,028 ) (6,637 ) $ The accompanying notes are an integral part of these financial statements. thirteen hatteras alternative mutual funds Statements of Operations Investment Income: Interest income from unaffiliated securities Total Investment Income Expenses: Shareholder servicing fees (No Load Shares) Distribution fees (ClassA Shares) Distribution fees (ClassC Shares) Management Fees Operating services fees (No Load Shares) Operating services fees (ClassA Shares) Operating services fees (ClassC Shares) Operating services fees (Institutional Shares) Total operating expenses before interest expense Interest expense and fees on credit facility Total Expenses Fees Recouped (Waived) Net Expenses Net Investment Income (Loss) Realized and Unrealized Gain (Loss) on Investments: Realized Gains (Losses) from sale of affiliated Portfolios Change in unrealized appreciation (depreciation) on affiliated Portfolios Net Realized and Unrealized Gain (Loss) on Investments Net Increase (Decrease) in Net Assets Resulting from Operations The accompanying notes are an integral part of these financial statements. fourteen hatteras alternative mutual funds Statements of Operations (continued) For the Six Months Ended June30, 2014 (Unaudited) Long/Short Long/Short Managed Alpha Equity Debt Futures Hedged $ 2 $ 2 — 13 — 44 — — — 10 (938,651 ) (10,974 ) (228,906 ) (162 ) (137,256 ) (3,207,181 ) (87,978 ) (1,687,632 ) (1,240 ) (378,041 ) (765,188 ) (91,020 ) (4,073 ) (580,022 ) (32,237 ) (36,310 ) $ ) $ The accompanying notes are an integral part of these financial statements. fifteen hatteras alternative mutual funds Statements of Changes in Net Assets Six Months Ended June30, 2014 Year Ended HATTERAS ALPHA HEDGED STRATEGIES FUND (Unaudited) December31, 2013 Operations: Net investment (loss) $ ) $ ) Net realized gain (loss) on affiliated Portfolios (765,188 ) Change in unrealized appreciation on affiliated Portfolios Net Increase in Net Assets Resulting from Operations Dividends and Distributions to Shareholders: Net Investment Income: No Load Shares — — ClassA Shares — — ClassC Shares — — Institutional Shares — (147,087 ) Capital Gain Distribution: No Load Shares — — ClassA Shares — — ClassC Shares — — Institutional Shares — — Total Dividends and Distributions — (147,087 ) Capital Share Transactions: No Load Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed (22,773,439 ) (170,841,664 ) A Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed (1,505,158 ) (5,495,777 ) C Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed (2,888,869 ) (11,806,297 ) The accompanying notes are an integral part of these financial statements. sixteen hatteras alternative mutual funds Statements of Changes in Net Assets (continued) Six Months Ended June 30, 2014 Year Ended HATTERAS ALPHA HEDGED STRATEGIES FUND (Unaudited) December31, 2013 Institutional Shares Proceeds from shares issued $ $ Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed (71,133,730 ) (141,962,801 ) Net Increase (Decrease) in Net Assets from Capital Share Transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period* $ $ * Including undistributed net investment income (loss) $ ) $ — The accompanying notes are an integral part of these financial statements. seventeen hatteras alternative mutual funds Statements of Changes in Net Assets (continued) Six Months Ended June30, 2014 Year Ended HATTERAS LONG/SHORT EQUITY FUND (Unaudited) December31, 2013 Operations: Net investment (loss) $ ) $ ) Net realized gain (loss) on affiliated Portfolios (91,020 ) Change in unrealized appreciation on affiliated Portfolios Net Increase in Net Assets Resulting from Operations Dividends and Distributions to Shareholders: Net Investment Income: ClassA Shares — — Institutional Shares — — Capital Gain Distribution: ClassA Shares — (195,486 ) Institutional Shares — (1,661,305 ) Total Dividends and Distributions — (1,856,791 ) Capital Share Transactions: A Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed (1,461,492 ) (1,671,869 ) Institutional Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed (5,933,105 ) (17,138,236 ) Net Increase (Decrease) in Net Assets from Capital Share Transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period* $ $ * Including undistributed net investment income (loss) $ ) $ — The accompanying notes are an integral part of these financial statements. eighteen hatteras alternative mutual funds Statements of Changes in Net Assets (continued) Six Months Ended June30, 2014 Year Ended HATTERAS LONG/SHORT DEBT FUND (Unaudited) December31, 2013 Operations: Net investment (loss) $ ) $ ) Net realized gain (loss) on affiliated Portfolios (15,275 ) Change in unrealized appreciation (depreciation) on affiliated Portfolios Net Increase (Decrease) in Net Assets Resulting from Operations Dividends and Distributions to Shareholders: Net Investment Income: ClassA Shares (2,010,969 ) (1,183,753 ) ClassC Shares (159,227 ) (19,936 ) Institutional Shares (6,530,590 ) (4,541,128 ) Capital Gain Distribution: ClassA Shares — — ClassC Shares Institutional Shares — — Total Dividends and Distributions (8,700,786 ) (5,744,817 ) Capital Share Transactions: A Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends Cost of shares redeemed (18,997,791 ) (8,960,054 ) C Shares Proceeds from shares issued Proceeds from shares issued to holders in reinvestment of dividends Cost of shares redeemed (295,846 ) (37,022 ) The accompanying notes are an integral part of these financial statements. nineteen hatteras alternative mutual funds Statements of Changes in Net Assets (continued) Six Months Ended June30, 2014 Year Ended HATTERAS LONG/SHORT DEBT FUND (Unaudited) December31, 2013 Institutional Shares Proceeds from shares issued $ $ Proceeds from shares issued to holders in reinvestment of dividends Cost of shares redeemed (68,038,175 ) (40,690,625 ) Net Increase (Decrease) in Net Assets from Capital Share Transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period* $ $ * Including undistributed net investmentincome (loss) $ ) $
